MARSHALL, C.J.
1. On trial of an indictment for assault with intent to kill or assault with intent 'to wound, where the accused pleads justification on the ground of self-defense and evidence is adduced by the accused tending to support that defense, it is error for the trial court to *195instruct the jury that the danger which the accused is urging in support of his plea of self-defense must be actual and that it is not enough that the accused honestly believed that he was in imminent danger.
2. In the trial of two defendants jointly in-dieted, where all the evidence is not equally applicable to both defendants and where there is a joint verdict of guilty as to both defendants, it is not error as a matter of law to sustain a motion for a new trial as to one and overrule it as to the other.
Judgment reversed.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.